In an action by plaintiff administratrix to recover damages for the wrongful death of her intestate as the result of a collision between an automobile which he was operating and defendant’s trolley car, and by plaintiff Simmons, a passenger in the automobile, to recover damages for personal injuries sustained by him, the jury rendered a verdict for defendant. Judgment unanimously affirmed, with costs. The overwhelming weight of the credible evidence shows that the accident occurred approximately 750 feet from the place fixed by the plaintiff Simmons and without negligence on the part of the defendant’s motorman, and we find no error which we may not disregard under section 106 of the Civil Practice Act. Appeal from denial of motion to set aside the verdict dismissed, without costs. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.